MEMORANDUM **
Solange Chadda appeals pro se from the district court’s judgment dismissing for failure to state a claim her action alleging fraud and criminal misconduct in connection with foreclosure proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1990), we affirm.
The district court properly dismissed Chadda’s action because her complaint failed to allege sufficient facts and set forth a cognizable legal theory. See id. Most, if not all, of Chadda’s allegations concerned criminal activity, and statutes that provide for punishment by fine or imprisonment do not create privately enforceable rights or give rise to civil liability. See, e.g., Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980) (per curiam) (finding no civil liability under criminal conspiracy statutes).
The record does not support Chadda’s claim that the district court’s conduct of the case evidenced bias. See Ryan v. Loui (In re Corey), 892 F.2d 829, 838-39 (9th Cir.1989).
Chadda’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.